Citation Nr: 0017063	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  99-01 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim for entitlement to basic eligibility for VA 
nonservice-connected pension benefits.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant has verified service with the Philippine 
Commonwealth Army from September 1941 to June 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1998 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manila, Philippines.       

The Board notes that, in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the United States Court of Appeals for the 
Federal Circuit held that the United States Court of Appeals 
for Veterans Claims (formally known as the United States 
Court of Veterans Appeal (hereinafter "the Court")) erred 
in adopting the "material evidence" test articulated in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Hodge, 155 F.3d 
at 1363-64.  In light of the holding in Hodge, the Board will 
analyze the evidence submitted in the instant case according 
to the standard articulated in 38 C.F.R. § 3.156(a).

In view of the fact that the Court has held in Fossie v. 
West,  12 Vet. App. 1 (1998), that the standard articulated 
in 38 C.F.R. § 3.156(a) is less stringent than the one 
previously announced in Colvin, the Board determines that no 
prejudice will result to the appellant by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).


FINDINGS OF FACT

1.  In a September 1995 decision, the Board denied the claim 
of whether the appellant had basic eligibility for Department 
of Veterans Affairs (VA) improved pension benefits.  At that 
time, the Board concluded that the appellant had not attained 
the status of claimant.  

2.  In a Memorandum Decision, dated in April 1997, the Court 
affirmed the Board's September 1995 decision.  

3.  In August 1998, the appellant requested that his claim 
for entitlement to basic eligibility for VA nonservice-
connected pension benefits be reopened.  

4.  The appellant has not added any evidence to the record 
since the September 1995 Board decision, and as such, new and 
material evidence which bears directly and substantially upon 
the subject matter now under consideration (i.e., whether the 
appellant has basic eligibility for VA nonservice-connected 
pension benefits), has not been submitted.  


CONCLUSIONS OF LAW

1.  The September 1995 Board decision denying the claim of 
whether the appellant had basic eligibility for Department of 
Veterans Affairs (VA) improved pension benefits, is final.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 1999).  

2.  The appellant has not added any evidence to the record 
since the September 1995 Board decision, and as such, new and 
material evidence adequate to reopen the claim for 
entitlement to basic eligibility for VA nonservice-connected 
pension benefits is not reopened.  38 U.S.C.A. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

At the outset, the Board notes that in an October 1998 
decision letter, the RO denied the appellant's claim for 
whether he met the basic eligibility requirements for 
Department of Veterans Affairs (VA) nonservice-connected 
disability pension benefits.  Accordingly, the RO considered 
the claim on the merits.  However, such a determination is 
not binding on the Board; and the Board must consider if the 
evidence that the appellant submitted is new and material in 
nature.  Barnett v. Brown, 83 F.3rd 1380, 1383-1384 (Fed. 
Cir. 1996).  Since the appellant was afforded more due 
process, when the RO considered his claim on the merits, he 
would not be prejudiced by the Board's consideration as to 
whether he has presented new and material evidence sufficient 
to reopen his claim.  Bernard v. Brown, 4 Vet. App. 384, 393-
94 (1993).

The United States will pay compensation to any "veteran" 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999).  
The law authorizes the payment of pension to a "veteran" of a 
war who has the requisite service and who is permanently and 
totally disabled from nonservice-connected disability not due 
to the veteran's own willful misconduct.  38 U.S.C.A. §§ 
1502, 1521 (West 1991 & Supp. 1999).

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  Service in the Regular Philippine Scouts is 
included for pension, compensation, dependency and indemnity 
compensation, and burial benefits.  38 C.F.R. § 3.8(a).  
Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945 and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension or burial benefits.  Service department certified 
recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, 
but not for pension or burial benefits.  38 C.F.R. § 3.8(c) 
and (d).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department under the following conditions: (1) The evidence 
is a document issued by the service department; (2) The 
document contains needed information as to length, time and 
character of service; and, (3) in the opinion of the 
Department of Veterans Affairs the document is genuine and 
the information contained in it is accurate.  38 C.F.R. § 
3.203(a) (1999).

In the instant case, of record is a Certificate of Discharge 
wherein it was indicated that the appellant served on active 
duty from July 22, 1942 to April 27, 1947.  According to the 
Certificate, the appellant served with the 56th Ord. Ammo 
Company (PS).  

A Certificate of Service from the Army of the United States 
shows that the appellant served in active Federal Service in 
the Army of the United States from July 22, 1942 to April 27, 
1947.  

In a correspondence from Mr. R.E., of the Headquarters of the 
8133rd Army Unit, to the Commanding Officer of the Records 
Administration Center in St. Louis, Missouri, dated in March 
1951, Mr. E. stated that a recent review of the appellant's 
case showed that he had no Army of the United States (AUS) 
status.  Mr. E. indicated that the above redetermination was 
based on records on file at the Headquarters of the 8133rd 
Army Unit which proved that the appellant had not been 
legally or formally inducted into the 14th Infantry, AUS, in 
July 1942.  Thus, in light of the above, Mr. E. noted that 
the previous determination of the appellant's AUS status was 
revoked, and he requested that the appellant's name be 
deleted from the roster of the 14th Infantry Regiment (AUS).  

In November 1953, the National Personnel Records Center 
(NPRC) verified the appellant's period of service.  At that 
time, the NPRC indicated that the appellant's military status 
as a member of the AUS, previously granted through alleged 
service with the 14th Infantry Regiment (PA), had been 
revoked, and that the current redetermination superseded all 
prior determinations.  Thus, the NPRC stated that the 
appellant served in the Philippine Commonwealth Army from 
September 1941 to June 1946.  According to the NPRC, the 
appellant was in pre-war status from September 1, 1941 to 
December 7, 1941, and he was in beleaguered status from 
December 8, 1941 to December 29, 1941.  The appellant was in 
no casualty status from December 30, 1941 to July 24, 1942, 
and he had Recognized Guerrilla Service from July 25, 1942 to 
June 24, 1944.  He was in no casualty status from June 25, 
1944 to February 9, 1945, and he had Recognized Guerrilla 
Service from February 10, 1945 to November 15, 1945.  The 
appellant had Regular Philippine Service from November 16, 
1945 to June 30, 1946.  

In a December 1988 decision, the Board determined that the 
appellant had not met the criteria for basic eligibility for 
pension benefits.  At that time, the Board stated that the 
appellant was shown to have served prior to July 1, 1946 with 
the organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States.  The 
Board concluded that the appellant's service was not 
qualifying service for disability pension benefits.  

In February 1991, the RO received a Certification of Military 
Service from the NPRC.  The Certificate reflects that the 
appellant was a member of the Philippine Scouts and the Army 
of the United States from May 10, 1942 to June 30, 1946.  
However, in a November 1991 correspondence from the NPRC to 
the appellant, the NPRC stated that the Certificate showing 
service from May 1942 to June 1946 was incorrect and was not 
valid for any official purpose.  The NPRC further indicated 
that appellant's actual service was as a member of the Army 
of the United States, Philippine Scout, from August 13, 1946 
to April 27, 1947.  

In an April 1992 Board decision, in regards to the 
appellant's claim for whether there was sufficient new and 
material evidence to reopen his claim of eligibility for 
nonservice-connected disability pension benefits, the Board 
remanded his claim.  At that time, the Board sought 
clarification as to the appellant's period of service in 
light of the conflicting information from the NPRC showing 
service in the AUS from May 1942 to June 1946, and then 
invalidating that service and reflecting service as a member 
of the Army of the United States, Philippine Scout, from 
August 1946 to April 1947.  

In a January 1995 correspondence from the NPRC to the RO, the 
NPRC stated that due to the fire at the Center on July 12, 
1973, verification of service was often obtained from 
alternate record sources such as final pay vouchers and 
morning reports.  According to the NPRC, they had no way of 
knowing whether the Department of the Army had revoked the 
service for the appellant.  The NPRC noted that since it 
appeared that the Certificates issued by the NPRC were 
erroneous, they suggested that the RO contact the Department 
of the Army in order to verify the appellant's service.  

In a June 1995 correspondence from the U.S. Army Reserve 
Personnel Center (ARPC) to the RO, the ARPC stated that in 
regards to the appellant's service dates, his military status 
as a member of the Army of the United States previously 
granted through alleged service with the 14th Infantry 
Regiment was revoked on November 16, 1953.  According to the 
ARPC, a review of the appellant's case failed to warrant a 
change in that determination.  The ARPC indicated that the 
appellant served as a member of the Philippine Commonwealth 
Army from September 1, 1941 to June 30, 1946, the date he was 
honorably released.  The ARPC further noted that there were 
no official records on file to indicate that the appellant 
reacquired AUS status following the revocation of that 
status.  

In June 1995, the RO received a document entitled "Official 
Roster of Individuals Determined to Have Acquired Army of the 
United States Status Through Service With the 14th Infantry 
(Philippine Army)" from the Department of the Army, Office 
of the Adjutant General, dated in January 1954.  The document 
shows that at that time, the Department of the Army had 
completed an exhaustive study of the history and organization 
of the 14th Infantry (Philippine Army).  After a complete 
study and review of the status of each individual alleged to 
have been a member of the 14th Infantry, it was determined 
that 122 individuals had been appointed or inducted into the 
Army of the United States.  The Board notes that the 
Department of the Army then listed the 122 individuals, and 
the list did not include the appellant.  

In a September 1995 decision, the Board determined that the 
appellant did not have basic eligibility for VA pension 
benefits.  At that time, the Board stated that the appellant 
was originally given status as having served with the United 
States Armed Forces in the Far East during World War II based 
on service with the 14th Infantry, Army of the United States.  
According to the Board, in November 1953, the appellant's 
status as having served in the Army of the United States was 
revoked since he was not found to have been with the 14th 
Infantry during the time in which the regiment became part of 
the Army of the United States.  The Board indicated that the 
Department of the Army had certified that the appellant had 
served with the Philippine Commonwealth Army and Recognized 
Guerrillas from September 1941 to June 1946.  The Board 
further reported that it was specifically noted that the 
appellant did not have service with the Army of the United 
States and that the previously revoked status as a serviceman 
with the Army of the United States had not been amended.  
Thus, in light of the above, the Board concluded that the 
appellant had not attained the status of a claimant.  

In a Memorandum Decision, dated in April 1997, the United 
States Court of Appeals for Veterans Claims (Court) granted 
the Secretary's motion for summary affirmance and affirmed 
the Board's September 1995 decision, which found that the 
appellant did not meet the basic eligibility requirements for 
VA pension benefits.  At that time, the Court concluded that 
the appellant had not demonstrated that the Board had 
committed either factual or legal error which would have 
warranted reversal or remand.  Thus, the Court determined 
that summary disposition was appropriate.  


II.  Analysis

Unless the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the date stamped on the 
face of the decision.  38 C.F.R. § 20.1100; see also 38 
U.S.C.A. §§ 511(a), 7103, 7104(a).  In light of the above, 
since the evidence of record shows that in an April 1997 
Memorandum Decision, the Court affirmed the Board's September 
1995 decision and did not order reconsideration in regards to 
this case, the September 1995 Board decision is final.  Id; 
see also D'Amico v. West, No. 99-7110, slip op. at 9-10 (Fed. 
Cir. Apr. 7, 2000) ("[T]he new and material evidence 
requirement set forth in 38 U.S.C. § 5108 applies to the 
reopening of claims that were disallowed for any reason").

"If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Board shall 
reopen the claim and review the former disposition of the 
claim."  38 U.S.C.A. § 5108 (West 1991 & Supp. 1999).  
Except as provided by 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, it may not thereafter be reopened 
and allowed, and no claim based on the same factual basis 
shall be considered.  38 U.S.C.A. § 7104(b) (West 1991 & 
Supp. 1999).  When a claimant seeks to reopen a claim after 
an appellate decision and submits evidence in support of that 
claim, a determination must be made as to whether this 
evidence is new and material and, if it is, whether it 
provides a new factual basis for allowing the claim.  38 
C.F.R. § 20.1105 (1999); see also 38 U.S.C. §§ 5108, 7104. 
Therefore, once a BVA decision becomes final under section 
7104(b), "the Board does not have the jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such claim, it must so find."   Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203 (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209 
(1999).  First, the Board must determine whether the 
appellant has submitted new and material evidence under 
38 C.F.R. § 3.156(a).  If the Board determines that the 
submitted evidence is not new and material, then the claim 
cannot be reopened.  Second, if new and material evidence has 
been presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

The Board observes that in regards to evidence submitted 
subsequent to the September 1995 Board decision, upon a 
review of the record, it appears that the appellant did not 
submit any additional evidence.  Therefore, in light of the 
foregoing, the Board concludes that the appellant has not 
submitted new and material evidence to reopen his claim for 
whether he meets the basic eligibility requirements for 
Department of Veterans Affairs (VA) nonservice-connected 
disability pension benefits.  He has presented no new, 
significant evidence showing that his period of service is 
qualifying service for purposes of VA nonservice-connected 
disability pension benefits.  Accordingly, given that new and 
material evidence adequate to reopen the claim for whether 
the appellant meets the basic eligibility requirements for 
Department of Veterans Affairs (VA) nonservice-connected 
disability pension benefits has not been submitted, the 
appellant's claim must be denied.   


ORDER

New and material evidence having not been submitted, 
entitlement to basic eligibility for nonservice-connected VA 
disability pension benefits is denied.  


		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

 

